DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that a preliminary amendment was received on 09/19/2019.  Claims 1-30 were canceled and claims 31-59 were newly added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 45 and 59 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 8 and 10 of U.S. Patent No. 10,229,150. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same invention and merely omits or replaces equivalent limitations and terms or are from other dependent claims rendering such differences obvious, as shown below:
Instant Application 16298925
U.S. Patent No. 10,229,150
Claims 31, 45 and 59 recites…



scheduling a summary request for the two or more partitions, wherein said summary request is scheduled based on a processing load requirement; 
sending the summary request to a plurality of indexers when the processing load requirement has been met; 


using the indexers, identifying a bucket for serving the summary request; 
























locking a summary directory associated with the bucket; 



writing a summary for the bucket to the summary directory; 




and unlocking the summary directory.



Claim 10:
determining that less than a given number of processes are currently being executed, and wherein at least one of the first summary request and the second summary request is generated in response to the determining that less than a the given number of processes are currently being executed.

Claim 8:
wherein the two or more partitions and the first summary directory and the second summary directory are stored in a memory of an indexer, and wherein the first process and the second process are executed in parallel by one or more processors of the indexer



receiving a first summary request; 
executing, in response to the receiving the first summary request, a first process comprising writing, to a first summary directory, first summary data for a first partition of the two or more partitions; 
receiving a second summary request;
and executing, in response to the receiving the second summary request, a second process comprising: 
determining that the first summary directory is locked to inhibit processes other than the first process from writing summary data to the first summary directory; and in response to the determining that the first summary directory is locked: identifying a second partition of the two or more partitions; locking a second summary directory to inhibit processes other than the second process .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-34, 37-42, 44-48, 51-56, 58 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marqaurdt et al. (US 8682925 B1) in view of Chai et al. (US 20050125325 A1).
Regarding claim 31, Marqaurdt et al. (US 8682925 B1) discloses:
a method of executing a scheduled summary request, (Fig. 8 and col. 25 lines 5-14, describes the execution process of a scheduled summarizing request via scheduled collection query)
said method comprising: receiving raw machine-generated data, at least by (claim 1, col. 8 lines 19-21, describes receiving raw machine data)
segmenting the raw machine-generated data into a set of time-stamped event records, at least by (col. 5 lines 53-55, which describes the indexer separating (e.g. “segmenting”) data stream (e.g. “raw machine-generated data”) time-stamped event records, see also Fig 5 Ref. 502. “event record” Ref. 506 “timestamp”)
 indexing and storing the set of time-stamped event records in two or more partitions of event records, at least by (col. 20 lines 2-4, “indexer 708, may be arranged to receive event records and store them in event partitions, such as, event partition 710, event partition 712, and event partition 714”)
scheduling a summary request for the two or more partitions, wherein said summary request is scheduled based on a processing load requirement, at least by (col. 7 lines 29-32, col. 25 lines 12-14, describes collection query (e.g. “summary request”) being scheduled to execute based on an occurrence of a condition, furthermore in col. 20 lines 1-5, associates each indexers with corresponding event partitions, and col. 22 lines 7-8, “collection queries (e.g. “summary request”) may execute on multiple event partitions (e.g. “two or more partitions”) that are available on an indexer”)
sending the summary request to a plurality of indexers when the processing load requirement has been met, at least by (col. 21 lines 50-55, further describes collection 
using the indexers, identifying a bucket for serving the summary request, at least by (col 21 lines 60-col. 22 lines 13, which discloses the indexers identifying event partition (e.g. “buckets”) that includes the event record being requested by the collection query)
But Marqaurdt fails to specifically disclose:
locking a summary directory associated with the bucket; writing a summary for the bucket to the summary directory; and unlocking the summary directory.
However, Chai et al. (US 20050125325 A1) teaches the above limitations at least by (paragraph [0031] which discloses, “highly concurrent aggregate summaries” and paragraph [0038] describes locking row(s) (i.e. summary directory) of the inventory summary table (i.e. “bucket), updating the locked rows with changes (i.e. writing a summary for the bucket to the summary directory”, and the delta table and view tables are inactivated and the transaction is committed which unlocks the rows.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chai into the teaching of Marqaurdt as they related to providing summarized data and one of the ordinary skill in the art would have 
As per claim 32, claim 31 is incorporated and Marquardt further discloses:
	
wherein the two or more partitions are stored in a memory of an indexer, at least by (col. 22 lines 7-8, describes multiple event partitions (e.g. “two or more partitions”) available on an indexer)
As per claim 33, claim 32 is incorporated and Marquardt further discloses:
further comprising receiving the summary request at the indexer from one or more search heads, at least by (Abst, and col. 21 lines 50-55, further describes search head(s) forwarding collection queries (e.g. “summary request”) a to corresponding indexers.)
As per claim 34, claim 31 is incorporated and Marquardt further discloses:
wherein each of the two or more partitions is associated with a timespan and comprises time-stamped event records having a respective timestamp corresponding to a respective time in the timespan, at least by col. 20 lines 23-28, which describes a time range (e.g. “timespan”) associated with the event partition which stores the corresponding time-stamped events in the timespan.
As per claim 37, claim 31 is incorporated and Marquardt further discloses:
further comprising: receiving, from an entity, a request for summary data; and providing, to the entity, the summary for the bucket responsive to the request, wherein the entity is configured to generate a result based at least in part on the contents of the summary for the bucket, at least by (col. 23 lines 44-50, “user (e.g. “entity”) may execute a collection query (e.g. “request for summary data”) that creates  that includes the fields of interest (City, Dept, and Price). See, summarization table 600 for a non-limiting example of at least one of the various embodiments. Now, for this example, many stats queries regarding the event records in datastore 500 may be answered directly from summarization table 600 (e.g. ”generate a result based at least in part on the contents of the summary for the bucket”)”)
As per claim 38, claim 31 is incorporated and Marquardt further discloses:
wherein the summary comprises a first subset of values of fields of events corresponding to a data model, and further comprising: receiving, from an entity, a request for summary data; and providing, to the entity, the summary for the bucket responsive to the request, wherein the entity is configured to generate a set of values fields of events for the data model determined based at least in part on the first subset of values of fields, at least by (col. 23 lines 44-col. 24 lines 3)
As per claim 39, claim 38 is incorporated and Marquardt further discloses:
wherein the summary request is scheduled responsive to enabling acceleration of the data model, at least by (col. 7 lines 29-35, describes scheduling summary request associated with one or more data models)
As per claim 40, claim 31 is incorporated and Marquardt further discloses:
wherein the summary request is scheduled responsive to enabling acceleration of a report, at least by (col. 7 lines 29-31, describes scheduling summary request, and as shown above in col. 23 lines 44-col. 24 lines 3, performance is improved using disclosed methods which enables acceleration of a report)
As per claim 41, claim 31 is incorporated and Marquardt further discloses:
further comprising: receiving a search request; generating search results based at least in part on the summary for the bucket; and providing the search results in response to the search request, at least by (col. 23 lines 44-50, “user may execute a collection query (e.g. “search request”) that creates a summarization table (e.g. “summary for the bucket”) that includes the fields of interest (City, Dept, and Price). See, summarization table 600 for a non-limiting example of at least one of the various embodiments. Now, for this example, many stats queries regarding the event records in datastore 500 may be answered directly from summarization table 600, col. 24 lines 15-29 describes  providing the search results in response to the search request)
As per claim 42, claim 31 is incorporated and Marquardt fails to disclose:
further comprising determining that a second summary directory is locked to inhibit a process from writing summary data to the second summary directory.
However, Chai et al. (US 20050125325 A1) teaches the above limitations at least by (paragraph [0031] which discloses, “highly concurrent aggregate summaries” and paragraph [0038] describes locking row(s) (i.e. first, second, etc. summary directory, such locking is to prevent writing summary data to the respective locked summary directory))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chai into the teaching of Marqaurdt as they related to providing summarized data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of “maximizing concurrency, improving throughput, and avoiding deadlocks” as taught by Chai in para. 0021.
As per claim 44, claim 31 is incorporated and Marquardt further discloses:
further comprising determining that the summary directory comprises an indication that less than an entirety of contents of a first partition is summarized, at least by (col 25 lines 59-60, which describes determining incomplete or un-summarized event records based on their index-time value.)

Claims 45-48, 51-56 and 58 recite equivalent claim limitations as claims 31-34, 47-42 and 44 above, except that they set forth the claimed invention as a system; Claim 59 recite equivalent claim limitations as claim 31 above, except that they set forth the claimed invention as non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim 35 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt and Chai in view of Williams (US 20010042090 A1).
 As per claim 35, claim 31 is incorporated and Marquardt fails to disclose:
wherein said processing load requirement comprises a number of processes being executed, and further comprising determining that less than the number of processes are currently being executed, and wherein the summary request is generated responsive to the determining that less than the given number of processes are currently being executed.
However, Williams (US 20010042090 A1) teaches the above limitations at least by (paragraph [0015] “queue includes n execution entries, where n is the pre-specified maximum 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Williams into the teaching of Marquardt and Chai as they relate to scheduling concurrently tasks and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of governing the number of allowed concurrently executing processes launched by the scheduler, to thereby increase system performance in the face of a heavy schedule load.

Claim 49 recite equivalent claim limitations as claim 35 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim 36 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt and Chai in view of Sorkin et al. (US 20130311509 Al).
As per claim 36, claim 31 is incorporated and Marquardt fails to disclose:
wherein said processing load requirement comprises a processing delay requirement, and further comprising determining that at least an amount of time corresponding to the processing delay requirement has passed since initiating execution of a prior summary request, wherein the summary request is generated responsive to the determining that at least the amount of time has passed since initiating execution of the prior summary request.
However, Sorkin et al. (US 20130311509 Al) teaches the above limitations at least by (Fig. 6, Ref. 614, paragraph [0083] “At decision block 614, if a period of time since the last processing of the partitioned data set has not yet elapsed, the process loops until true and then loops back to block 602 where it performs substantially the same actions as discussed above”) 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Sorkin into the teaching of Marquardt and Chai as they relate to generating summaries of events and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of managing search report generation for relatively large sets of data.

Claim 50 recite equivalent claim limitations as claim 36 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim 43 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquardt and Chai in view of Pandey et al. (US 20110016123 Al).
As per claim 43, claim 31 is incorporated and Marquardt fails to disclose:
further comprising determining that a second summary directory comprises an indication that an entirety of contents of a second partition is summarized.
Pandey et al. (US 20110016123 Al) teaches the above limitations at least by (paragraph [0105] "work threads to aggregate 414 summary data of the child node, calculate 416 summary statistics of the child node, and write child node data to the summary database ...work threads set flags of the parent node to notify 420 the parent node as aggregation/stats of the child node is completed. As shown in decision block 422, the work thread then checks flags of the parent node, so as to determine whether aggregation/stats of all child nodes of the parent node are complete")
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Pandey into the teaching of Marquardt and Chai as they relate to processing raw streamed data and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of queueing new aggregation work when aggregation completion flag is indicated.

Claim 57 recite equivalent claim limitations as claim 43 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Related references: Chkodrov (US 20050071320 A1) describes request for summary in aggregation tables using mutex/locks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/4/2021